Citation Nr: 1400854	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  13-29 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky
 


THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs



ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from July 1943 to November 1945.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Louisville, Kentucky, VARO.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A hearing loss disability of either ear was not manifested in service; sensorineural hearing loss (SNHL) was not manifested in the first postservice year; and there is no competent (medical) evidence that the Veteran's current hearing loss disability is related to an event, injury, or disease in service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A September 2012 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  

The Veteran's service entrance and discharge examination reports are associated with the record.  His other service treatment records (STRs) are not available; the service department has indicated that any such records located at the National Personnel Records Center in St. Louis were damaged in the July 1973 fire at that facility.  Accordingly, the Board has a heightened duty to assist (to include in a search for alternate source records), to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  The Veteran was notified that his records may have been destroyed and information was requested to reconstruct his medical data.  In September 2012, he responded that he did not receive treatment for hearing loss in service.  Consequently there are no "alternate source" STRs to be sought.  

Pertinent post-service treatment records have been secured.  The RO arranged for VA fee basis examinations (by the same examiner) in September 2012 and 2013.  As is discussed in greater detail below, the report of the September 2013 examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all the evidence in the claims file, and in "Virtual VA", with an emphasis on the evidence relevant to the matter on appeal.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that each item of evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including SNHL (as an organic disease of the nervous system) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for organic disease of the nervous system).  38 U.S.C.A. §  1112; 38 C.F.R. §§ 3.307, 3.309.


To establish service connection for a claimed disability, there must be evidence of (1) a current disability; (2) evidence of an in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed, Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has also held that the law does not preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a hearing disability must show, as is required in any claim of service connection, that a current hearing disability is the result of an injury or disease incurred in service.

The Veteran asserts that he participated in the Allied invasion of Normandy, transporting medical supplies to combat areas, and was exposed to combat-related noise trauma.  His account is not inconsistent with, but is supported by, official records.  The Board finds his account of exposure to noise trauma in service to be credible.

The Veteran's STRs show that whispered voice testing on separation from service found 15/15 (normal) hearing acuity.

Postservice medical evidence of record includes VA treatment reports dated since 1998.  June 1999 and May 2000 outpatient records note no physical limitations, to include hearing.  The first documentation of hearing loss is in a May 2001 outpatient record noting decreased hearing.  Hearing loss was observed at regular outpatient appointments through November 2011.  

On December 2011 VA audiology consultation (in connection with obtaining VA hearing aids) the Veteran reported progressive bilateral hearing loss over the past 20-25 years; he was using hearing aids he had purchased himself approximately 5-6 years earlier.  He reported exposure to noise trauma in service while participating in the landing on Omaha Beach in Normandy.  He reported postservice noise exposure in a 30-year career operating heavy equipment in strip mines without hearing protection.  He reported recreational noise exposure of hunting and using lawn equipment without hearing protection.  Audiometry revealed a bilateral hearing loss.  The diagnosis was mild to severe bilateral SNHL.  

On September 2012 VA fee basis audiological examination, puretone thresholds, in decibels, were:
 



HERTZ



1000
2000
3000
4000
Average
RIGHT
45
80
100
105
82.5
LEFT
40
85
95
95
78.75

Speech audiometry revealed speech recognition ability of 12 percent in the right ear and of 4 percent in the left ear.  The examiner reviewed the claims file and interviewed the Veteran, who reported that his hearing loss had its onset in 1950.  He reported military noise exposure and stated that he had minimal occupational exposure as a coal truck driver for five years and a coal company superintendent for 25 years.  He reported recreational noise exposure from lawnmowers and weed trimmers and denied all other recreational noise exposure, to include hunting.  The examiner concluded that he could not provide an opinion as to the etiology of the bilateral hearing loss without resort to speculation because the whispered voice test conducted at separation from service would not have detected a high frequency hearing loss and, thus, "there is simply no way to confirm or deny the presence of absence of hearing loss before or after his service time."

In September 2013 (after VA treatment records were added to the record) the Veteran was afforded another VA fee basis audiological evaluation (by the same examiner).  Audiometry revealed that, puretone thresholds, in decibels, were:
 



HERTZ



1000
2000
3000
4000
Average
RIGHT
45
90
100
105
85
LEFT
40
90
95
95
80

Speech audiometry revealed speech recognition ability of 12 percent in the right ear and of 8 percent in the left ear.  The examiner noted that the Veteran's VA treatment records indicated that in December 2011 he reported hearing loss onset between 1986 and 1991.  He asked the Veteran why he stated, during the examination the year prior, that onset was in 1950 and the Veteran responded that he did not know why he had stated that and that "he did not know when his hearing loss began."  The Veteran also disputed the 2011 treatment record with respect to occupational noise exposure and reported that his work with the mining company was mainly administrative "and that he only did work 1 or 2 times in the mines."  

After review of the expanded record, the examiner opined that the Veteran's bilateral hearing loss was less likely than not caused by or a result of military service due to his present inability to state when his hearing loss began and his December 2011 report that it began between 1986 and 1991, many years after service and after a 30-year career involving exposure to occupational noise trauma.  

In his substantive appeal, the Veteran stated that his statement that his hearing loss began in 1950 "was more of a mere speculation than the actual time it started" and that "with the amount of time that has passed since serving in WWII there is no way I can give a date and year."

It is not in dispute that the Veteran has a bilateral hearing loss disability as defined in 38 C.F.R. § 3.385, as such was shown on September 2012 and 2013 VA fee basis audiometry.  As was noted above, based on his duties in service, it may also reasonably be conceded that the Veteran was exposed to hazardous levels of noise in service.  What remains necessary to establish service connection for his bilateral hearing loss is competent evidence of a nexus between the current hearing loss and his service/noise trauma therein.

Whispered voice testing showed normal hearing on service separation.  The Veteran has indicated that he did not receive treatment for hearing loss during service; he has clarified more recently that he is uncertain when his hearing loss began.  To the extent that his statements on September 2012 VA examination may suggest that the hearing loss began soon after service (in 1950 [although the Board observes that is still 5 years after service]), he himself has since clarified that assigning onset to 1950 was speculation on his part.  See Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Significantly, that speculation is contradicted by his earlier account, in a clinical setting in 2011 (while seeking VA hearing aids) that his hearing loss became manifest 20-25 years prior (i.e., not earlier than 1985 -,more than 40 years postservice).   Coupled with VA treatment records noting there was no hearing disability in 1999 and 2000 and first noting decreased hearing in 2001, the earlier account has greater probative value.  Consequently, service connection for the bilateral hearing loss disability on the basis that it became manifest in service and persisted, or on a presumptive basis (for SNHL as a chronic disease under 38 U.S.C.A. §  1112) is not warranted.

What remains for consideration is whether in the absence of manifestation in service, and continuity since, the Veteran's bilateral hearing loss disability may nonetheless be related to his remote service/noise trauma therein.

Whether or not there is a nexus between a current bilateral hearing loss and remote service/noise trauma therein, absent evidence of continuity, is a medical question that requires medical expertise.  See Jandreau, supra.  The only competent and probative evidence of record in the matter of a nexus between the Veteran's conceded noise exposure during service and his current bilateral hearing loss is the September 2013 VA fee basis examination and opinion.  [The Board finds the earlier September 2012 VA fee basis opinion to be lacking in probative value because the examiner did not yet have available for review the VA treatment records and thus was not made on consideration of the record as a whole.]  In the September 2013 opinion, the examiner noted the Veteran's December 2011 statements (when seeking VA medical treatment) that he had the onset of progressive hearing loss 20-25 years prior, and had significant occupational noise exposure, without the use of hearing protection devices,  for 30 years postservice, and opined that the Veteran's hearing loss was less likely than not caused by or related to his active service.  As the opinion is by a medical professional competent to provide it, explains the underlying rationale, cites to factual data, and identifies an alternate (nonservice-related) etiology for the current hearing loss disability it is probative evidence in this matter.  As there is no medical evidence to the contrary, the Board finds it to be persuasive.

The Board has considered the Veteran's lay statements concerning the etiology of his bilateral hearing loss.  While he may be competent to testify as to the symptoms he experiences, absent onset in service and continuity since, he is not competent to, by his own opinion, relate his current hearing loss to noise trauma in service.  He is a layperson, and lacks the training/expertise to opine competently on a medical question such as that presented in the instant case, i.e., whether hearing loss first documented many years after exposure to noise trauma may be related to such trauma rather than to intervening etiological factors.  In light of the foregoing, the Board finds that the preponderance of the evidence is against this claim.  Therefore the benefit of the doubt doctrine does not apply.  The claim must be denied.
 

ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


